Case 4:21-cv-00005-JFH-CDL Document 2 Filed in USDC ND/OK on 01/07/21 Page 1 of 12




                             IN THE UNITED STATED DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OKLAHOMA

   (1) DANI MCCALL, an individual

              Plaintiff,

   v.                                                  Case No.    4:21-cv-00005-CVE-CDL
    (1) COVIDEN, L.P., a foreign limited
        partnership,

    (2) ROLLER WEIGHT LOSS AND
        ADVANCED SURGERY, P.A., a
        foreign for profit Professional
        Association,
                                                       ATTORNEY LIEN CLAIMED
    (3) NORTHWEST MEDICAL CENTER, a                    JURY TRIAL DEMANDED
        foreign not for profit corporation,

    (4) JOSHUA MOUROT, an individual

              Defendants.

                                               COMPLAINT

          COMES NOW the Plaintiff, Dani McCall, by and through her attorneys of record,

  SMOLEN | LAW, PLLC, and for her cause of action against Defendants Coviden, L.P.; Roller Weight

  Loss and Advanced Surgery P.A.; Northwest Medical Center; and Joshua Mourot, M.D., sets forth

  and states as follows:

                                                 PARTIES,

          1.         Plaintiff is a citizen of the State of Oklahoma, residing in Wyandotte, Ottawa

  County, within this Judicial District.

          2.         Covidien LP, (“Covidien”), is a foreign for profit professional corporation located

  at 15 Hampshire Street, Mansfield, Massachusetts 02048, with substantial ties to this judicial

  district.


                                                Page 1 of 12
Case 4:21-cv-00005-JFH-CDL Document 2 Filed in USDC ND/OK on 01/07/21 Page 2 of 12




          3.       Defendant Roller Weight Loss and Advanced Surgery (“RWLAS”) is a foreign for

  profit professional corporation headquartered at 15 Hampshire Street, Mansfield, Massachusetts

  02048, with an additional place of business located at 3311 East 46th Street, Tulsa, OK 74135.

          4.       Defendant Northwest Medical Center (“NWMS”) is a foreign not for profit

  corporation with its principal place of business in Bentonville, Arkansas, with substantial ties to

  this judicial district.

          5.       Upon information and belief that will be confirmed through discovery, Defendant

  Joshua Mourot is a resident of Arkansas who, relevant to this litigation, provided medical treatment

  to Plaintiff and was an employee/agent and/or shareholder of Coviden, RWLAS, and/or NWMC

  at all times relevant hereto.

          6.       NWMC is a large health system with a number of locations across the state of

  Arkansas, including a location in Siloam Springs, Arkansas, which is less than 5 miles from the

  Oklahoma border. Further, NWMC physicians commonly see patients who are citizens of

  Oklahoma.

          7.       Upon information and belief, NWMC contracts with and accepts payments for

  medical services from the Oklahoma Healthcare Authority (i.e., Oklahoma Medicaid).

          8.       In addition to having an office in Oklahoma, Defendant RWLAS actively advertises

  and promotes its medical services to Oklahoma residents in Northeastern Oklahoma. In fact,

  RWLAS’ website states that “Roller Weight Loss & Advanced Surgery doctors serve patients in

  Northwest Arkansas and Tulsa, Oklahoma.”

          9.       Both RWLAS and NWMC knowingly serve Oklahoma citizens with the provision

  of medical services.




                                             Page 2 of 12
Case 4:21-cv-00005-JFH-CDL Document 2 Filed in USDC ND/OK on 01/07/21 Page 3 of 12




         10.     Coviden is and has been at all times pertinent to this proceeding, engaged in the

  design and manufacturing of medical technologies used by surgeons to treat a variety of conditions,

  including, but not limited to, hernia repairs

         11.     The Symbotex Mesh™ product is a surgical mesh material that is constructed of a

  three-dimensional monofilament polyester textile, which is covered with an absorbable,

  continuous and hydrophilic film on one of its sides. Covidien applied for U.S. Food and Drug

  Administration (“FDA”) clearance to market Symbotex Mesh™ under Section 510(k) of the

  Medical Device Amendment.

         12.     Coviden designed, packaged, labeled, marketed, sold, and distributed the Symbotex

  Mesh™ at all times relevant hereto.

     13. Covidien actively sells, markets and promotes their Hernia Mesh Products (Symbotex

  mesh™) to physicians and consumers in this state on a regular and consistent basis.

                                     JURISDICTION & VENUE

         14.     The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1332 as the amount

  in controversy exceeds $75,000.00 and is a controversy between citizens of different states.

         15.     Venue is appropriate in this Court pursuant to 28 U.S.C. § 1391(b) because a

  substantial part of the acts, occurrences and omissions giving rise to Plaintiff’s claims occurred

  within the confines of the Judicial District for the Northern District of Oklahoma and because the

  Defendants purposefully directed medical services activities to citizens of Oklahoma in Oklahoma

  and Plaintiff’s injuries claimed herein arose out of such actives.

         16.     Defendants at all relevant times regularly conducted and solicited, and continue to

  conduct and solicit, business in the State of Oklahoma through its agents, servants and employees,

  and because Defendants were engaged, and continue to engage, in marketing, distributing,


                                              Page 3 of 12
Case 4:21-cv-00005-JFH-CDL Document 2 Filed in USDC ND/OK on 01/07/21 Page 4 of 12




  promoting, and/or selling, either directly or indirectly, and/or through third parties or related

  entities, products, including but not limited to hernia mesh products, in Oklahoma.

         17.     Defendants, at all relevant times, engage and continue to engage, in a persistent

  course of conduct in the State of Oklahoma and derive substantial revenue from interstate and/or

  international commerce.

         18.     Plaintiff’s claims arise from and relate to Defendants’ purposeful availment of the

  State of Oklahoma because Defendants’ wrongful conduct in researching, developing, designing,

  setting specifications for, licensing, manufacturing, preparing, compounding, assembling,

  processing, marketing, promoting, distributing, selling, hernia mesh products, took place, in whole

  or in part, in the State of Oklahoma. Therefore, the claims of this Plaintiff relate to and arise from

  Defendants’ explicit contacts and purposeful availment of the State of Oklahoma.

                               FACTS COMMON TO ALL CLAIMS

         19.     Paragraphs 1-18 are incorporated herein by reference.

         20.     Plaintiff, Dani McCall, saw Dr. Joshua Mourot on January 3, 2019 with complaints

  of a large abdominal bulge and corresponding pain. Dr. Mourot is a general surgeon. At that

  January 3, 2019 visit, Defendant Mourot diagnosed Plaintiff with a symptomatic incisional hernia.

         21.     Dr. Mourot advised Plaintiff that the hernia was the source of her pain and advised

  Plaintiff to undergo a robotic assisted laparoscopic incisional hernia repair with mesh on January

  7, 2019, at Northwest Medical Center in Springdale, Arkansas.

         22.     The surgery recommended by Mourot required the placement of a Symbotex

  Mesh™ SYM9, (Lot No: PSC1154X), which was manufactured, sold, and/or distributed by

  Defendant Coviden, be implanted into Plaintiff.




                                              Page 4 of 12
Case 4:21-cv-00005-JFH-CDL Document 2 Filed in USDC ND/OK on 01/07/21 Page 5 of 12




         23.     The Symbotex Mesh™ was implanted into Plaintiff on January 7, 2019 at NWMC,

  without any complications.

         24.     After the January 7, 2019 surgery, Plaintiff began experiencing complications

  which included extreme pain, vomiting, and diarrhea.

         25.     Plaintiff’s pain was so bad that she was forced to go to the Emergency Room (“ER”)

  on multiple occasions, such as trips to Integris Hospital in Miami, OK (“Integris Miami”) on April

  14, 2019 and Mercy Hospital in Joplin, MO (“Mercy Joplin”) on May 17, 2019

         26.     Because of the Plaintiff’s continued complications with Plaintiff’s abdomen, Dr.

  Mourot performed a transnasal esophagoscopy and a lysis of adhesions on May 30, 2019 to

  evaluate what was causing her pain. A lysis of adhesions is a procedure that destroys scar tissue

  that has developed after a surgery. Dr. Mourot did not find another ulcer but did refer Plaintiff for

  further treatment with a gastrointestinal doctor.

         27.     On June 3, 2019, Plaintiff again went to the Integris Miami ER because of the pain.

  At that visit Plaintiff stated that she was having 20-30 episodes of diarrhea per day. Plaintiff went

  again to the Mercy Joplin ER on June 19, 2020, where the ER physicians noted that Plaintiff was

  suffering from complications from her January 7, 2019 surgery.

         28.     Because of the continued pain, diarrhea, and vomiting Plaintiff was experiencing,

  Dr. Mourot recommended another evaluation of Plaintiff’s abdomen, and he performed a

  laparoscopic lysis of adhesions and an internal hernia repair on June 24, 2019 at NWMC.

         29.     On the morning of August 28, 2019, Plaintiff presented to RWLAS again

  complaining of abdominal pain. Dr. Mourot was not present to see Plaintiff, but another doctor in

  the group evaluated Plaintiff and was concerned with what she saw in the Plaintiff’s abdomen. The

  evaluating physician advised Plaintiff to immediately go to the ER at NWMC.


                                              Page 5 of 12
Case 4:21-cv-00005-JFH-CDL Document 2 Filed in USDC ND/OK on 01/07/21 Page 6 of 12




          30.   While in the ER at NWMC a CT scan was done of Plaintiff’s abdomen which was

  inconclusive, so it was determined that another appendectomy should be performed to evaluate the

  Plaintiff’s abdomen. The operation was scheduled to be performed by Dr. Mourot the following

  day.

          31.   On the afternoon of August 28, 2019, Dr. Mourot performed the operation and

  discovered that Plaintiff’s appendix was inflamed and needed to be removed. In addition to

  removing Plaintiff’s appendix, Dr. Mourot also performed a lysis of adhesions.

          32.   After the August 28, 2019 surgery, Plaintiff was still unable to keep food down,

  which resulted in a peripherally inserted central catheter (“PICC”) line being placed in the

  Plaintiff’s arm on September 13, 2020 to help her malnourishment.

          33.   On September 15, 2019, just days after receiving the PICC line, Plaintiff presented

  to Mercy Joplin with a 100-degree fever was admitted to the hospital until September 18, 2019.

          34.   On November 12, 2019, Plaintiff presented to NWMC with more complaints of

  abdominal pain. She was subsequently diagnosed with a marginal ulcer.

          35.   Because of the ulcer, Dr. Jamie Dutton performed yet another operation on

  November 14, 2019. The operation consisted of a diagnostic laparoscopy, upper endoscopy, and a

  lysis of adhesions. In her notes from the surgery Dr. Dutton pointed out that there were “omental

  adhesions to the mesh.”

          36.   Following the November 14, 2019 surgery to repair the hernia, Plaintiff made three

  more trips to the emergency room on November 25, 2019, December 12, 2019, and December 29,

  2019.

          37.   On January 2, 2020, Plaintiff sought treatment with Dr. Mourot to discuss the

  results of a recent CT scan she had received that revealed inflammation around the Symbotex


                                            Page 6 of 12
Case 4:21-cv-00005-JFH-CDL Document 2 Filed in USDC ND/OK on 01/07/21 Page 7 of 12




  Mesh™. Dr. Mourot reviewed the CT scan and confirmed that the mesh was inflamed. At that

  point Dr. Mourot recommended Plaintiff have the mesh removed.

         38.     On the afternoon of January 3, 2020, Plaintiff had the Symbotex Mesh™ removed

  by Dr. Mourot at NWMC.

         39.     The Pathologist that evaluated the removed the Symbotex Mesh™ from Plaintiff

  performed a “tissue report” where he noted that the Symbotex Mesh™ had fragmented and was

  covered in “markedly adherent soft tissue.” The pathologist continued concluding that the mesh

  had caused “chronic inflammation.”

         40.     Defendant Coviden’s Symbotex Mesh™ contained a defect that made it

  unreasonably dangerous and unfit for its intended use. The Symbotex Mesh™ was defective in

  design or formulation in that, when it left the hands of Coviden, the foreseeable risk of harm

  grossly exceeded the benefits associated with the design or formulation of the product.

         41.     Defendants Mourot, RWLAS and NWMC deviated from the applicable standard of

  care in many ways, including but not limited to, failing to properly place the Symbotex Mesh™ in

  Plaintiff and failing to timely remove the mesh once it had failed.

         42.     As a result of the Defendants’ negligence, fraud, and deficient design, manufacture

  and distribution of the mesh at issue, Plaintiff has suffered actual damages, including but not

  limited to personal injury, mental and physical pain and suffering, mental anguish, and other actual

  damages in excess of $75,000

                                       CAUSES OF ACTION

         I. MEDICAL NEGLIGENCE AS TO DEFENDANTS MOUROT, RWLAS, AND NWMC

     43. Paragraphs 1-42 are incorporated herein by reference.




                                             Page 7 of 12
Case 4:21-cv-00005-JFH-CDL Document 2 Filed in USDC ND/OK on 01/07/21 Page 8 of 12




     44. Defendants, as well as Defendants’ employees, agents, shareholders and/or contractors,

  owed a duty to Plaintiff to provide reasonable medical care and treatment, including a duty to

  apply, with ordinary care and diligence, the knowledge and skill possessed by other similarly

  situated individuals in the medical community.

     45. Defendants, by and through their employees, agents, shareholders and/or contractors,

  failed to exercise ordinary, reasonable and proper care in providing medical treatment to Plaintiff.

     46. The injuries sustained were a direct and proximate result of Defendants’ breach of these

  duties.

     47. Upon information and belief that will be confirmed through discovery, Defendants

  RWLAS and NWMC is/are vicariously liable for the negligence of their agents/employees,

  including but not limited to Defendant Mourot, pursuant to the legal doctrines of respondeat

  superior and/or ostensible agency.

     48. As a proximate result of the afore-mentioned acts and/or omissions, Plaintiff has suffered

  actual damages including, but not limited to, personal injury, medical expenses, mental and

  physical pain and suffering and other actual damages in excess of seventy-five thousand dollars

  ($75,000.00).

            II.   DEFECTIVE DESIGN AND MANUFACTURING AS TO DEFENDANT COVIDEN

     49. Paragraphs 1-48 are incorporated herein by reference.

     50. Defendant manufactured, developed, researched, produced, tested, assembled, labeled,

  distributed, marketed and sold the mesh at issue, it contained a defect that made it unreasonably

  dangerous and unfit for its intended use.




                                              Page 8 of 12
Case 4:21-cv-00005-JFH-CDL Document 2 Filed in USDC ND/OK on 01/07/21 Page 9 of 12




      51. Defendant Coviden placed its Symbotex Mesh™ product, defined herein, into the stream

  of commerce with the actual or constructive knowledge that it would be used without inspection

  for defects.

      52. Defendant Coviden’s Symbotex Mesh™ product was defective in their manufacture.

      53. Defendant Coviden’s Symbotex Mesh™ product was defective by design.

      54. The Symbotex Mesh™, manufactured by Defendant Coviden, was defective in design or

  formulation in that, when it left the hands of the Defendant, the foreseeable risk of harm grossly

  exceeded the benefits associated with the design or formulation of the product.

      55. Because of defects in the Defendant’s Symbotex Mesh™ product, it is, and was at all

  relevant times material hereto, unreasonably dangerous.

      56. Alternative designs for the Symbotex Mesh™ product and/or procedures existed that were

  and/or are less dangerous and equally, it not more, effective.

      57. Plaintiff used Defendant Coviden’s product in a manner for which it was intended or in a

  reasonably foreseeable manner.

      58. As a direct and proximate result of the defective and unreasonably Symbotex Mesh™

  product Plaintiff has suffered actual damages including, but not limited to, personal injury, medical

  expenses, mental and physical pain and suffering and other actual damages in excess of seventy-

  five thousand dollars ($75,000.00).

          III.    BREACH OF IMPLIED WARRANTY AS TO DEFENDANT COVIDEN

          59.    Paragraphs 1-58 are incorporated herein by reference.

          60.    Defendant Coviden designed, manufactured, labeled, distributed and sold the

  Symbotex Mesh™ at issue in this case.

          61.    The Symbotex Mesh™ contained an implied warranty that it would not be defective


                                             Page 9 of 12
Case 4:21-cv-00005-JFH-CDL Document 2 Filed in USDC ND/OK on 01/07/21 Page 10 of 12




   or unreasonably dangerous.

           62.      The Symbotex Mesh™ was not merchantable at the time it was manufactured, sold,

   and/or distributed in that it was defective and unreasonably dangerous.

           63.      The above representations made by Defendant were meant to directly or indirectly

   induce persons such as Plaintiff and the Plaintiff’s doctors to purchase the Symbotex Mesh™.

           64.      Plaintiff was a foreseeable user of the product manufactured and sold by Defendant

   Coviden.

           65.      The product failed while being used for its intended purpose, causing injury to

   Plaintiff.

           66.      As a direct and proximate cause of this breach of implied warranty, Plaintiff has

   suffered actual damages including, but not limited to, personal injury, medical expenses, mental

   and physical pain and suffering and other actual damages in excess of seventy-five thousand

   dollars ($75,000.00).

           IV.      VIOLATION OF THE OKLAHOMA CONSUMER PROTECTION ACT AS TO ALL
                                         DEFENDANTS

       67. Paragraphs 1-66 are incorporated herein by reference.

       68. The Defendants acted, used and employed unconscionable commercial practices,

   deception, fraud, false pretenses, false promises and misrepresentations, and knowingly concealed,

   suppressed and omitted material facts with the intent that consumers, including Plaintiff herein

   and Plaintiff’s physicians and medical providers, rely upon such concealment, suppression and

   omission, in connection with sale, advertisement and promotion of Symbotex Mesh™, in violation

   of all applicable state consumer fraud statutes, for the purpose of influencing and inducing

   physicians and medical providers to implant the Symbotex Mesh™, to patients/consumers such as

   the Plaintiff.

                                              Page 10 of 12
Case 4:21-cv-00005-JFH-CDL Document 2 Filed in USDC ND/OK on 01/07/21 Page 11 of 12




      69. Specifically, the actions, omissions and representations of the Defendants, their employees,

   agents and/or representatives, individually and/or collectively, violate the Oklahoma Consumer

   Protection Act, OKLA. STAT. TIT. 15, §§ 751, et seq.

      70. As a direct result of said actions, omissions and representations, the Defendants’

   unconscionable, deceptive and fraudulent acts and practices, and false pretenses, false promises

   and misrepresentations, reasonable patients/consumers acting reasonably, such as the Plaintiff

   herein Plaintiff has suffered actual damages including, but not limited to, personal injury, medical

   expenses, mental and physical pain and suffering and other actual damages in excess of seventy-

   five thousand dollars ($75,000.00).

                        COUNT V.    PUNITIVE DAMAGES AS TO ALL DEFENDANTS

      71. Paragraphs 1-70 are incorporated herein by reference.

      72. Defendants acted intentionally, maliciously and in reckless disregard for the rights of the

   Plaintiff. As a result, the Plaintiff is entitled to recover punitive damages against the Defendants

   for these actions.

          WHEREFORE, Plaintiff prays this Court enter judgment against Defendants and grant him

   the relief sought including, but not limited to, actual damages in excess of seventy-five thousand

   dollars ($75,000.00), costs, pre-judgment interest, attorney’s fees, punitive damages in excess of

   seventy-five thousand dollars ($75,000.00), post-judgment interest and all other relief deemed

   appropriate by this Court.




                                             Page 11 of 12
Case 4:21-cv-00005-JFH-CDL Document 2 Filed in USDC ND/OK on 01/07/21 Page 12 of 12




                                              Respectfully submitted,

                                              SMOLEN | LAW, PLLC


                                              /s/Donald E. Smolen, II
                                              Donald E. Smolen, II, OBA #19944
                                              Laura L. Hamilton, OBA #22619
                                              John Warren, OBA # 33635
                                              611 S. Detroit Avenue
                                              Tulsa, OK 74120
                                              P: (918) 777-4LAW (4529)
                                              F: (918) 890-4529
                                              don@smolen.law
                                              laura@smolen.law
                                              jack@smolen.law
                                              www.smolen.law
                                              Attorneys for Plaintiff




                                    Page 12 of 12
